Citation Nr: 1046676	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  08-33 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for low back disability, to 
include as secondary to service-connected bilateral knee 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to July 1985.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The July 2007 rating decision also denied service connection for 
right knee, left knee, and left hand disabilities, but service 
connection for a left knee disability was subsequently granted by 
rating decision in August 2008, and service connection for right 
knee and left hand disabilities were subsequently granted by 
rating decision in January 2010.  The issues of service 
connection for right knee, left knee, and left hand disabilities 
are therefore no longer in appellate status. 

The Veteran testified at a hearing before the Board in August 
2010.  

The issue of service connection for low back disability, to 
include as secondary to service-connected bilateral knee 
disabilities, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  Right ear hearing loss was noted at the time of the Veteran's 
entry into service and there was no increase in the severity of 
this disability during service.

2.  Left ear hearing loss was not manifested during service or 
for many years after service, nor is left ear hearing loss 
otherwise causally or etiologically related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1153, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010) 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The notification 
obligation in this case was accomplished by way of a letter from 
the RO to the Veteran dated in October 2006.  The October 2006 
letter also provided the Veteran with notice of the types of 
evidence necessary to establish a disability rating and the type 
of evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The evidence of record 
contains the Veteran's service treatment records and post-service 
VA and private medical records.  The evidence of record also 
contains an April 2007 report of VA examination.  The Veteran and 
his representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to fairly 
decide this appeal, and have not argued that any error or 
deficiency in the accomplishment of the duty to notify and duty 
to assist has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, the Board 
finds that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.  

Criteria & Analysis

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from injury suffered or disease contracted in line of duty, or 
for aggravation of a pre-existing injury suffered or disease 
contracted in the line of duty, in the active military, naval or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where clear 
and unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  38 
U.S.C.A. § 1111.

The presumption of soundness attaches only where there has been 
an induction examination during which the disability about which 
the veteran later complains was not detected.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide 
expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports," 38 C.F.R. 
§ 3.304(b), and that "[h]istory of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id. at (b)(1).

The law further provides that the burden to show no aggravation 
of a pre-existing disease or disorder during service is an 
onerous one that lies with the government.  See Cotant v. 
Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 
Vet. App. 20, 27 (1993).  Importantly, VA's Office of General 
Counsel (OGC) determined that VA must show by clear and 
unmistakable evidence that there is a pre-existing disease or 
disorder and that it was not aggravated during service.  See 
VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to 
show that the disease or injury increased in severity during 
service before VA's duty under the second prong of this rebuttal 
standard attaches.  Id.  The Board must follow OGC's precedent 
opinions.  38 U.S.C.A. § 7104(c).

In Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit), outlined the effect of 38 U.S.C.A. § 1111 on claims for 
service-connected disability:

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound 
upon entry.  The burden then falls on the government 
to rebut the presumption of soundness by clear and 
unmistakable evidence that the veteran's disability 
was both preexisting and not aggravated by service.  
The government may show a lack of aggravation by 
establishing that there was no increase in disability 
during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C.A. § 1153.  If this burden is 
met, then the veteran is not entitled to service- 
connected benefits.  However, if the government fails 
to rebut the presumption of soundness under section 
1111, the veteran's claim is one for service 
connection.  This means that no deduction for the 
degree of disability existing at the time of entrance 
will be made if a rating is awarded.  See 38 C.F.R. 
§ 3.322.

On the other hand, if a preexisting disorder is noted 
upon entry into service, the veteran cannot bring a 
claim for service connection for that disorder, but 
the veteran may bring a claim for service-connected 
aggravation of that disorder.  In that case, section 
1153 applies and the burden falls on the veteran to 
establish aggravation.  See Jensen v. Brown, 19 F.3d 
1413, 1417 (Fed. Cir. 1994).  If the presumption of 
aggravation under section 1153 arises, the burden 
shifts to the government to show a lack of aggravation 
by establishing "that the increase in disability is 
due to the natural progress of the disease."  38 
U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 
F.3d at 1417.

Wagner, 370 F. 3d at 1096.

As is noted below, since preexisting right ear hearing loss was 
noted at the time of entry into service, the question becomes 
whether this preexisting disorder was aggravated during service.

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. 
§§ 3.307, 3.309. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

The Veteran has claimed entitlement to bilateral hearing loss due 
to exposure to artillery, aircraft, tanks and engines during 
active service.  The Veteran's Military Occupational Specialties 
(MOS) were ammunition specialist and medical specialist. 

A service Report of Medical History dated in July 1982 for 
entrance purposes reveals that the Veteran checked the 'no' boxes 
for 'ear, nose, or throat trouble' and 'hearing loss.'  A Report 
of Medical Examination for entrance purposes dated in July 1982 
reflects that the Veteran's ears were clinically evaluated as 
normal.  Audiometric testing showed pure tone thresholds, in 
decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
5
5
10
40
LEFT
15
0
10
10
20

A Report of Medical Examination for Class 1 Pilot Training 
purposes dated in November 1982 reflects that the Veteran's ears 
were clinically evaluated as normal.  Audiometric testing showed 
pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
0
20
45
LEFT
10
0
15
15
20

A Report of Medical History dated in June 1985 for separation 
purposes reveals that the Veteran checked the 'no' boxes for 
'ear, nose, or throat trouble' and 'hearing loss.'  A Report of 
Medical Examination for separation purposes dated in June 1985 
reflects that the Veteran's ears were clinically evaluated as 
normal.  Audiometric testing showed pure tone thresholds, in 
decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
20
20
45
LEFT
10
0
15
15
20

The Veteran underwent a VA examination in April 2007.  He 
reported decreased hearing since 1985.  He stated that he served 
in the Army as a missile technician from 1982 to 1985 and could 
not remember if ear protection was provided.  He reported that he 
was exposed to noise from artillery, aircraft, tanks and engine.  
Speech recognition testing showed scores of 80 percent for the 
right ear and 84 percent for the left ear.  Audiometric testing 
showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
30
50
60
60
LEFT
25
25
65
65
60

The examiner diagnosed a mild to moderate sensorineural hearing 
loss bilaterally.  The examiner opined that the noise exposure 
from the military noise is not likely the cause of the Veteran's 
current hearing loss.  The examiner reasoned that a significant 
decrease in hearing was not noted when comparing the enlistment 
examination to the separation examination.  

Thus, upon review of the evidence of record, there is no 
documented left ear hearing loss by VA standards in service, 
there is no diagnosis of left ear hearing loss in service, no 
complaints of left ear hearing loss until many years after 
service, and a VA examiner who opined that it is less likely than 
not that current hearing loss is related to military service. 

The Board notes that the Veteran's MOS was not one expected to 
have resulted in exposure to acoustic trauma.  Moreover, a 
comparison of inservice audiological test results does not show 
any upward shift in tested thresholds during service.  Although 
the audiometric test results on the separation examination were 
difficult to read, the results were most likely clarified by a 
service audiologist.  Moreover, in the present case a medical 
examiner, after examining the Veteran and reviewing the inservice 
audiometric test results with varying reported threshold levels, 
found no basis for attributing the Veteran's current left ear 
hearing loss to service.  In other words, with knowledge of the 
inservice hearing test variations, the examiner still found no 
medically sound basis to attribute current hearing loss to 
service.  

Additionally, the Board notes that the lack of any evidence of 
continuing left ear hearing loss for many years between the 
period of active duty and the evidence showing left ear hearing 
loss is itself evidence which tends to show that no left ear 
hearing loss was incurred as a result of service.  Moreover, 
there is no medical evidence showing that left ear hearing loss 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from active service, and 
therefore service connection for left ear hearing loss may not be 
presumed to have had its onset in service.  38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

A prolonged period without medical complaint can be considered, 
along with other factors concerning the claimant's health and 
medical treatment during and after military service, as evidence 
of whether a disability was incurred in service or whether an 
injury, if any, resulted in any chronic or persistent disability 
which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

Finally, the Board believes it significant that the April 2007 VA 
medical examiner opined that the current left ear hearing loss 
was not etiologically related to service.  The Board finds that 
this opinion is entitled to considerable weight and is competent 
evidence regarding causation of the disability at issue.  

There is no persuasive evidence to suggest any increase in the 
severity of the Veteran's right ear hearing loss during active 
service.  It is clear that the Veteran had right ear hearing loss 
upon entry into service.  It also is clear that current objective 
examination has identified right ear hearing loss.  There is no 
favorable evidence that right ear hearing loss was aggravated 
during service, however, as the VA examiner found in April 2007 
that the Veteran's current right ear hearing loss was less likely 
than not aggravated beyond its normal progression from service.  
The examiner stated that a significant decrease in hearing was 
not noted when comparing the enlistment examination to the 
separation examination.  

The Board has considered the Veteran's own lay statements to the 
effect that the bilateral hearing loss was due to service.  
Although perhaps competent in some measure to describe the 
perception of decreased hearing, the matter of determining which 
of the multitude of noise exposures in life caused the current 
hearing loss, or at least whether noise exposure during the 
Veteran's period of service caused or contributed to the current 
hearing loss, is clearly a matter outside the realm of lay 
expertise.  Where, as here, the determinative issue involves a 
question of a medical nexus or medical causation, not capable of 
lay observation, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an opinion on 
medical causation.  For this reason, the Board finds that the 
Veteran's statements are of no evidentiary weight as to whether 
the bilateral hearing loss is related to an injury, disease, or 
event of service origin.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  There is not such a state of approximate 
balance of the positive evidence with the negative evidence to 
otherwise warrant a favorable decision for the issue adjudicated 
by this decision.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

The Veteran contends that his low back disability is secondary to 
service-connected bilateral knee disabilities.  The Veteran 
underwent a VA examination in December 2009.  Although the VA 
examination addressed whether the Veteran's low back disability 
was caused by a left knee disability, it did not address whether 
any low back disability is caused by a right knee disability or 
aggravated by bilateral knee disabilities.  Moreover, there are 
private treatment records from Hulse Family Chiropractic dated in 
May 2010 which reflect that an unknown examiner opined that the 
Veteran's knee pain has changed the Veteran's gait, which has 
caused the low back to become involved.  Accordingly, a new VA 
examination to reconcile these conflicting opinions is now 
necessary.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310.  The Board also notes that secondary service 
connection on the basis of aggravation is permitted under 
38 C.F.R. § 3.310, and compensation is payable for that degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  Such matters involve medical questions and must be 
addressed by medical personnel.  Under the circumstances, the 
Board believes that a VA examination with opinion is necessary to 
comply with 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of any current low 
back disability.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with the 
examination.  The examiner should resolve 
any conflicting opinions, specifically 
those rendered by the December 2009 VA 
examiner and the May 2010 opinion from 
Hulse Family Chiropractic.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) diagnose any current low back 
disability shown to exist;

b) opine whether it is at least as likely 
as not (a 50% or higher degree of 
probability) that any low back disability 
is causally related to the Veteran's 
active duty service.  

c) If not, the examiner(s) should offer an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that a low back disability, 
if diagnosed, was caused or aggravated 
(permanently worsened) by the Veteran's 
service-connected bilateral knee 
disabilities.  

If aggravation is present, the clinician 
should indicate, to the extent that is 
possible, the approximate level of low 
back disability present before the onset 
of the aggravation; and

d) provide detailed rationale, with 
specific references to the record, for the 
opinion.  

2.  After completion of the foregoing, VA 
should readjudicate the claim.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, the Veteran and 
his representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


